J-S06001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: P.B., A MINOR APPEAL OF     :   IN THE SUPERIOR COURT OF
 L.B., MOTHER                       :        PENNSYLVANIA
                                    :
                                    :
                                    :
                                    :
                                    :
                                    :
                                    :   No. 2984 EDA 2018

           Appeal from the Decree Entered September 17, 2018
 In the Court of Common Pleas of Montgomery County Domestic Relations
                         at No(s): 2018-A0103

 IN RE: R.B., A MINOR APPEAL OF     :   IN THE SUPERIOR COURT OF
 L.B., MOTHER                       :        PENNSYLVANIA
                                    :
                                    :
                                    :
                                    :
                                    :
                                    :
                                    :   No. 2987 EDA 2018

           Appeal from the Decree Entered September 17, 2018
 In the Court of Common Pleas of Montgomery County Domestic Relations
                         at No(s): 2018-A0102

 IN RE: S.B., A MINOR APPEAL OF     :   IN THE SUPERIOR COURT OF
 L.B., MOTHER                       :        PENNSYLVANIA
                                    :
                                    :
                                    :
                                    :
                                    :
                                    :
                                    :   No. 2989 EDA 2018

           Appeal from the Decree Entered September 17, 2018
 In the Court of Common Pleas of Montgomery County Domestic Relations
                         at No(s): 2018-A0101


BEFORE: BOWES, J., DUBOW, J., and FORD ELLIOTT, P.J.E.
J-S06001-19



MEMORANDUM BY BOWES, J.:                               FILED APRIL 17, 2019

       L.B. (“Mother”) appeals from the orphans’ court decrees entered on

September 17, 2018, that granted the petitions of the Montgomery County

Office of Children and Youth (“OCY”) to involuntarily terminate her parental

rights to her daughter, P.B. (born in December of 2010), and two of her sons,

S.B. (born in December of 2007) and R.B. (born in October of 2016).1 After

careful review, we affirm.

       The family became involved with OCY in May of 2016 due to concerns

regarding Mother’s mental health, the family’s housing, and S.B.’s truancy.2

OCY Exhibit 9. At that time, Mother, who was pregnant with R.B., resided

with R.B.’s father, D.T., P.B., S.B., and Ry.B., a third son who is not involved

in this appeal.3 N.T., 8/3/18, at 198. Following OCY’s intervention, the family

moved between several motels and shelters, finally obtaining a suitable home

in November 2016 with the assistance of OCY and the Your Way Home

program. Id. at 198-99, 204-06; N.T., 8/23/18, at 103-06.




____________________________________________


1 The orphans’ court also involuntarily terminated the parental rights of the
respective fathers of S.B. and R.B. P.B.’s father, C.B., voluntarily relinquished
his parental rights. None of the fathers participated in this appeal.
2OCY received an initial referral in late 2015, but closed the referral following
an investigation. See OCY Exhibit 12.

3Ry.B., born in August of 2014, now resides with his birth father, D.E., and
was not the subject of a petition to terminate Mother’s parental rights.



                                           -2-
J-S06001-19



       In December of 2016, D.T. was arrested for allegedly threatening

Mother with a gun, throwing a child he was babysitting, and attempting to

strike S.B. with a curtain rod. N.T., 8/3/18, at 210. The criminal court issued

a no-contact order prohibiting D.T. from contacting Mother, S.B., P.B., or

Ry.B.4 Id.

       In May of 2017, S.B. ran away from home to his therapist’s office. Id.

at 213-14. S.B. refused to return to his home because D.T. resided there,

and S.B. was afraid of him. Id. The Pottstown police responded. Id. at 214-

15. Mother insisted D.T. did not reside in the home, but D.T. was there when

the police arrived. Id. The Pottstown police obtained emergency custody of

S.B., and OCY located a foster home for him. Id. The court conducted a

shelter care hearing for S.B. on May 22, 2017. Id. at 315-16. Mother was

directed to appear at the hearing with the other three children. Id. at 215.

However,     Mother,     who    was    represented   by   counsel   throughout   the

proceedings, neglected to present the children as ordered. N.T., 8/23/18, at

112. Prior to the hearing, Mother informed OCY that the children were nearby.

N.T., 8/3/18, at 215.          Upon questioning by the court, however, Mother

reported that the other children were in Vermont.5 Id. The court required

Mother to remain in the courtroom for several hours until the children
____________________________________________


4 The court permitted supervised contact between D.T. and his child, R.B.
N.T., 8/3/18, at 210.

5 Mother subsequently testified that she mistakenly believed the children had
already left for Vermont, but acknowledged they had not. N.T., 8/23/18, at
112-13.

                                           -3-
J-S06001-19



eventually arrived, and then entered an order for emergency custody for P.B.,

Ry.B., and R.B. Id. at 215, 317-18.

      S.B., P.B., and R.B. were subsequently adjudicated dependent on June

6, 2017.   The three children have resided in the same pre-adoptive foster

home since July 2017. Id. at 233-34, 238-41. As a consequence of Mother’s

misrepresentations to the court, the court’s dispositional orders directed that,

“there shall be no visitation until further order of court.” Juvenile Dispositional

Order, 6/20/17, at 1.        Moreover, the court required Mother to obtain a

psychological evaluation and a parenting capacity evaluation prior to resuming

visitation with the children. N.T., 8/3/18, at 322-23. Mother did not appeal

the dispositional orders, which were final. See In re Tameka M., 534 A.2d
782, 784 (Pa.Super. 1987) (“An appeal cannot be taken from a dependency

determination; instead, an aggrieved party must wait until an order of

disposition is entered.”).

      OCY implemented a family service plan (“FSP”).           The FSP required

Mother to meet the family’s basic financial needs for daily living, keep OCY

advised of her contact information, obtain and maintain housing, address her

mental health, and to the extent that visitation was reinstated, have pleasant

visits. N.T., 8/3/18, at 223-24; OCY Exhibit 4, 5. During the next permanency

review hearing, the juvenile court considered Mother’s request to resume

visitation with her children, but because Mother was disruptive, the ensuing

juvenile court order did not reinstate visitation. N.T., 8/23/18, at 174; N.T.,

8/3/18, at 224. Again, Mother neglected to challenge the appealable order.

                                       -4-
J-S06001-19



See In re C.B., 861 A.2d 287, 289 n.1 (Pa.Super. 2004) (juvenile court order

suspending visitation was appealable). Mother missed the next permanency

review hearing due to a scheduling mistake. She made no further entreaties

to the juvenile court to reinstate visitation. Ultimately, between May 2017,

and August 2018, Mother had no contact with her children. N.T., 8/3/18, at

224; N.T., 8/23/18, at 132-33.

       Mother’s efforts towards meeting her FSP goals were limited. On June

4, 2018, OCY filed petitions to involuntarily terminate Mother’s parental rights

to S.B., P.B., and R.B. The orphans’ court conducted hearings on the petitions

on August 1, 3, 20, and 23, 2018. At the hearings, Susan Karnes Quirits,

Esquire acted as legal counsel for S.B., P.B., and R.B.6 Sharon Lynn Jones-

Hofer, Esquire, was appointed as their guardian ad litem (“GAL”).          OCY

presented several witnesses, including Stephen Miksic, Ph.D., who conducted

a forensic psychological/parenting evaluation of Mother, and Kathleen Spano,

a caseworker for OCY. Mother testified on her own behalf. On September 17,
____________________________________________


6 Prior to the start of the hearings, the orphans’ court engaged in an extensive
discussion with Attorney Quirits, confirming that Attorney Quirits met with
S.B., P.B., and R.B., and attempted to discern their preferred outcomes. N.T.,
8/1/18, at 7-8. S.B. expressed a desire for Mother’s parental rights to be
terminated, and did not want to see Mother again. Id. at 7-9. P.B. wanted
to remain with her brothers in the current foster home, and did not want to
live with Mother, although she expressed, at different times, a desire to see
Mother. Id. at 8-10. Both S.B. and P.B. wanted to be in a permanent home.
Id. at 19. R.B., who was nearly two at the time, was too young to express a
preferred outcome. Id. at 8. Based upon our review of the record, it is
apparent that counsel appropriately determined and represented the legal
interest of S.B., P.B., and R.B.



                                           -5-
J-S06001-19



2018, the orphans’ court entered decrees involuntarily terminating Mother’s

parental rights to S.B., P.B., and R.B.

       Mother timely filed notices of appeal, along with concise statements of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).7

       She raises the following issues for our review:

       1.    Whether the . . . [t]rial [c]ourt committed reversible error
       when it denied . . . Mother visitation of any kind for the entire
       period her three children were in physical custody of Children and
       Youth Services?

       2.     Whether the [t]rial [c]ourt committed reversible error when
       it involuntarily terminated . . . Mother’s parental rights when she
       was not provided adequate services for a sufficient period of time,
       including[,] but not limited to[,] reasonable visitation with her
       children?

       3.     Whether the [t]rial [c]ourt committed reversible error by
       failing to discuss the nature and status of the parent-child bond
       and the effect on the bond resulting from the [c]ourt’s prohibition
       of any contact and/or communication by . . . Mother with her
       children?

       4.     Whether the [t]rial [c]ourt acted with manifest
       unreasonableness, partiality, prejudice, bias, or ill will in denying
       . . . Mother’s visitation and/or access to her children the entire
       time they were in custody?

       5.     Whether the [t]rial [c]ourt committed reversible error by
       failing to recognize and consider that the denial of visitation
       contributed to destroying [the] familial bond and deprived . . .
       Mother of a fundamentally fair procedure?


____________________________________________


7   This Court consolidated the appeals sua sponte.


                                           -6-
J-S06001-19



Mother’s brief at 4.

      We review these claims mindful of our well-settled standard of review:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

      Instantly, the orphans’ court terminated Mother’s parental rights

pursuant to § 2511(a)(2), (8), and (b). This Court may affirm the orphans’


                                      -7-
J-S06001-19



court’s decision regarding the termination of parental rights with regard to any

one subsection of § 2511(a) as well as § 2511(b). See In re B.L.W., 843
A.2d 380, 384 (Pa.Super. 2004) (en banc). The record supports the orphans’

court’s analysis of § 2511(a)(2) and (b), which provide:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

            ....

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

            ....

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

      Our Supreme Court set forth our inquiry under § 2511(a)(2) as follows:

            This Court has addressed          incapacity   sufficient   for
      termination under § 2511(a)(2):


                                     -8-
J-S06001-19



             A decision to terminate parental rights, never to be made
      lightly or without a sense of compassion for the parent, can
      seldom be more difficult than when termination is based upon
      parental incapacity. The legislature, however, in enacting the
      1970 Adoption Act, concluded that a parent who is incapable of
      performing parental duties is just as parentally unfit as one who
      refuses to perform the duties.

In re Adoption of S.P., 47 A.3d 817, 827 (Pa. 2012) (citations omitted).

      This Court has long recognized that a parent is required to make diligent

efforts   towards   the   reasonably   prompt   assumption   of   full   parental

responsibilities. In re A.L.D. 797 A.2d 326, 337 (Pa.Super. 2002). A parent’s

vow to cooperate, after a long period of uncooperativeness regarding the

necessity or availability of services, may properly be rejected as untimely or

disingenuous. Id. at 340.

      In addressing § 2511(a), the orphans’ court observed that OCY

attempted to work with Mother to address her employment, housing, and

mental health issues. Trial Court Opinion, 9/14/18, at 17. The court noted

Mother did not provide a complete copy of her mental health evaluation to

OCY for many months, and she did not participate in individual therapy as Dr.

Miksic recommended. Id. It credited testimony demonstrating that Mother

prioritized her relationship with D.T., and her perceived need for a partner,

over her duty to keep the children safe and protect them from domestic

violence.   Id. at 18.    The court observed that Mother made no progress

towards achieving stable housing, or achieving a stable income, and she did

not evidence a reasonable effort toward reunification. Id. at 19. It expressed



                                       -9-
J-S06001-19



regret that Mother was not afforded visitation with her children, and noted

“the possibility of visits should have received a more thoughtful consideration

by OCY and the [c]ourt.” Id. at 19-20. However, the court concluded that

Mother “has failed so completely to make progress on any of the goals

necessary for her to be reunified with her children that, at this late date,

reintroducing visits would be fruitless and likely counterproductive for the

children.” Id. at 20. For the reasons discussed, infra, the orphans’ court’s

rationale does not constitute an abuse of discretion.

      While Mother raised five distinct issues in her brief, she blends those

concepts into one frustratingly disjointed two-and-one-half-page argument.

See Mother’s brief at 8-10. She neglects to present any focused challenges

to the orphans’ court’s determinations relating to the statutory grounds for

the termination of parental rights pursuant to § 2511(a). Indeed, the lone

reference to the controlling statute appears in the section of her brief

dedicated to the statement of the case. Instead, Mother quotes from two non-

agency-related termination cases that discussed the damaging effect of one

party erecting barriers to prevent the parent whose rights are subject to

termination from exercising parental rights, see In Re E.MS., 633 A.2d 388

(Pa.Super. 1995), and In re J.G.J., 532 A.2d 1218 (Pa.Super. 1987), and one

case that reiterates the proposition that a child service agency such as OCY

cannot refuse reasonable efforts to an incarcerated parent when a strong

parent-child bond existed prior to incarceration. See In Interest of H.K.,

161 A.3d 331 (Pa.Super. 2017).

                                    - 10 -
J-S06001-19



       At the outset, we observe that Mother’s invocation of In Re E.MS. and

In re J.G.J. are wholly unpersuasive insofar as both of those cases relate to

the   statutory    grounds      for   terminating   parental   rights   pursuant   to

§ 2511(a)(1), which is not implicated in this case.8 Similarly, to the extent

that Mother is contending that the juvenile court committed reversible error

in suspending her visitation, she has failed to preserve that claim. The orders

suspending Mother’s visitation were entered by the juvenile court in the

dependency cases, not by the orphans’ court in the termination cases that are

the geneses of these appeals.             As noted supra, juvenile court orders

suspending a parent’s visitation are appealable.          See In re C.B., supra

(concluding that order suspending father’s visitation was final, appealable

order pursuant to In re H.S.W.C.-B., 836 A.2d 908, 911 (Pa. 2003)). Hence,

the relevant juvenile court orders were appealable when entered, and since

Mother neglected to appeal those orders, she cannot collaterally attack the

propriety of the juvenile court’s decision herein.

       Next, we observe that, although Mother does not specifically challenge

the court’s rationale relating to § 2511(a)(2), her reference to our decision in

In Interest of H.K., supra, is tangentially relevant to her underlying

argument because, as in the instant case, the orphans’ court terminated the

parent’s parental rights pursuant to the statutory grounds outlined in
____________________________________________


8Section 2511(a)(1) provides: “The parent by conduct continuing for a period
of at least six months immediately preceding the filing of the petition either
has evidenced a settled purpose of relinquishing parental claim to a child or
has refused or failed to perform parental duties.” 23 Pa.C.S. § 2511(a)(1).

                                          - 11 -
J-S06001-19



§ 2511(a)(2). Nevertheless, Mother’s passing citation to In Interest of H.K.

is patently inapposite insofar as Mother is not an incarcerated parent with a

strong bond with her children. More importantly, the relevant legal principle

in that case, which Mother attempts to apply to the dissimilar facts of the case

at bar, stems from our High Court’s contrary position in In re D.C.D., 105
A.3d 662 (Pa. 2014).      That decision, which we discuss thoroughly infra,

provided that the “Superior Court erred in reversing the trial court’s

termination of Father’s parental rights as a result of CYS’s failure to provide

reasonable efforts to enable Father to reunify with Child.” Id. at 676. We

apply the High Court’s holding in In re D.C.D. to Mother’s broad assertions.

      The crux of Mother’s argument is that the orders suspending visitation

derailed her reunification efforts from the outset. Mother first highlights the

portions of the orphans’ court’s rationale denoting some reflective regret that

the suspension lingered throughout the entire dependency.           Quoting the

orphans’ court, Mother writes,

      The [c]ourt’s [o]pinion states “that [Mother] [h]as for so long been
      under a court order preventing her from visiting her children is
      regrettable, and in hindsight it seems that the possibility of visits
      should have received more thoughtful consideration by OCY and
      the [c]ourt. The interests of the children in having visits should
      have been considered in the first six months after they were
      placed in foster care.”

Mother’s brief at 8 (quoting Trial Court Opinion, 9/14/18, at 19-20).

      Thereafter, Mother complains that OCY’s justification for withholding its

support for visitation due to Mother’s lack of progress in achieving her FSP



                                     - 12 -
J-S06001-19



goals was unfounded. Mother’s brief at 8. For example, Mother notes that

D.T., the abusive father of R.B., was permitted supervised visitation with R.B.,

and she contends that OCY advised her that, consistent with the juvenile

court’s directive, it would support her visitation following a psychological

evaluation.   Mother participated in the court-ordered evaluation with Dr.

Miksic, who drafted a report dated September 19, 2017. However, Mother

stresses that she previously obtained an independent evaluation from

Northwestern Human Services in Lansdale, Pennsylvania, during July 2017.

That sparse evaluation report, which Mother introduced during the termination

hearing, indicated that Mother had been diagnosed with unspecified

depressive disorder, prescribed medication, and instructed to participate in

individual therapy. See Mother’s Exhibit 1. However, since Mother neglected

to transmit the entire evaluation to OCY until approximately eight months

later, the agency did not pursue visitation on her behalf during that period.

Mother asserts that she timely transmitted the complete evaluation but she

provides no form of verification or explanation for why OCY did not receive it.

Nevertheless, she assails OCY for failing to support her unspoken request for

visitation in the interim. Id.

      Blaming    OCY,   rather   than   the   juvenile   court   for   suspending

reunification, Mother frames her argument as follows:

      [T]he denial of even supervised visitation for 15 months was
      unjustified by the circumstances of this case. [Mother]’s lack of
      progress is not a reason to deny visitation especially since it was
      present from the very outset of placement by the court. Had OCY
      permitted [Mother] visitation, her motivation to cooperate with

                                     - 13 -
J-S06001-19


      them and achieve goals may well have been enhanced. Refusal
      may well have . . . dampened any desire to cooperate and achieve.

            The prohibition of visitation destined this matter to failure
      from its inception.

            The denial of visitation in this case was an abuse of
      discretion and manifestly unreasonable and cries out for remedy.

Mother’s brief at 9-10. For the following reasons, we disagree.

      The certified record belies Mother’s current argument that her

dispiritedness affected her ability to make anything but minimal progress

toward satisfying the FSP goals.     Mother testified during the evidentiary

hearing, and specifically blamed her poor progress on homelessness,

unemployment, and her ensuing pregnancies.         Tellingly, although Mother

indicated that not seeing the children was difficult emotionally, she never

claimed that the court-ordered suspension of visitation made her indifferent

toward reunification. N.T., 8/23/18, at 127-28.

      Furthermore, to the extent that Mother complains that OCY failed to

make reasonable efforts to reunite her with her children, no relief is due. As

noted, supra, Mother’s reference to In Interest of H.K. implicates our High

Court’s holding in In re D.C.D.     The salient facts of that decision are as

follows. The agency sought to terminate the parental rights of an incarcerated

father who was not identified as a birth parent when his daughter was born

during 2011. The father was serving 7¾ to sixteen years of imprisonment,

and he was not eligible for parole until 2018. During the ensuing dependency

proceedings, the agency provided the father with few services and offered



                                    - 14 -
J-S06001-19



only one video visitation and one in-person visitation. Recognizing that the

father’s parenting incapacity would continue at least until his daughter would

be seven years old and could persist until his maximum release date, the trial

court granted the agency’s petition for involuntary termination of parental

rights pursuant to § 2511(a)(2). The father appealed and we reversed, finding

that the trial court erred in terminating the father’s parental rights when the

agency failed to provide him with reasonable efforts to promote reunification.

Our Supreme Court granted review, reversed our decision, and reinstated the

trial court’s order terminating the father's parental rights.

      In reversing our decision, the Supreme Court concluded that the

agency’s “reasonable efforts” were not elements of the statutory grounds to

terminate parental right pursuant to § 2511(a)(2). The High Court reasoned,

      [A] child welfare agency cannot refuse reasonable efforts to an
      incarcerated parent and then point to the resulting erosion in the
      parental bond created by the agency as justification for
      termination of parental rights. The fact that such a scenario can
      be articulated, however, does not transform the provision of
      reasonable efforts to reunite parents and children into a
      requirement for termination. Nothing in the law goes so far, and
      the Superior Court erred in so holding.

             Further, while we acknowledge that other states have
      included reasonable efforts as either an element or merely a factor
      in their termination provisions, the Pennsylvania legislature has
      not incorporated reasonable efforts into the language of 23
      Pa.C.S. § 2511(a)(2), and it would be improper and, indeed,
      unwise for this Court to add such an element to the statute by
      judicial fiat. In contrast, we recognize that the legislature included
      consideration of the reasonable services available to the parent in
      regard to another ground for termination, subsection 2511(a)(5)
      (providing for consideration of whether “the services or assistance
      reasonably available to the parent are not likely to remedy the

                                     - 15 -
J-S06001-19


      conditions which led to the removal or placement of the child
      within a reasonable period of time”).

Id. at 672-73. Hence, the Supreme Court concluded that this Court erred in

imposing the additional element of reasonable efforts under § 2511(a)(2), and

in vacating the termination of parental rights despite the trial court’s finding

that the father was not capable of parenting and could not remedy the

incapacity.

      For similar reasons, we reject Mother’s assertions herein. Plainly, the

certified record does not support Mother’s contention that OCY failed to

exercise reasonable efforts.   OCY provided reunification services to Mother

and referred Mother to third-parties for services to help her satisfy the

enumerated FSP goals. However, Mother refused to meaningfully participate

in those referrals, and she failed to make any real progress towards

reunification. Principally, while Mother implies that OCY denied her visitation

with the children, the record reveals that Mother’s visitation was suspended

by the juvenile court based upon Mother’s actions.

      Likewise, the juvenile court, rather than OCY, imposed the requirement

that Mother complete a mental health evaluation and comply with the

recommended treatment before visitation would be reinstated. Furthermore,

when OCY advised Mother that it would require her to comply with the court-

ordered directive to complete a mental health evaluation before it would

support her efforts to reinstate visitations, Mother failed to ensure that the

entire evaluation report was delivered to the agency. Indeed, even on appeal,

                                     - 16 -
J-S06001-19


Mother’s argument is not that OCY ignored her accomplishment, or withheld

support despite her achievements. Instead, she charges that neither she nor

the agency could explain why the complete evaluation was not timely

delivered.   If Mother had provided the entire mental evaluation report, as

requested, and OCY withheld its support for renewed visitation nonetheless,

then her current claim would have a degree of merit.         However, those

predicate facts are absent. In reality, Mother neglected to provide OCY the

entire evaluation until March 2018, a mere three months before OCY initiated

the termination proceedings.

      Additionally, while Mother suggests that she would have achieved her

goals had she been granted visitation from the beginning of her dependency

proceedings, the certified record belies this supposition.     OCY adduced

overwhelming evidence that Mother made minimal progress towards any of

her goals. Indeed, as outlined by the following testimony that OCY adduced

during the evidentiary hearing, the certified record confirms the orphans’

court’s determination that, despite OCY’s best efforts, Mother failed to make

any meaningful progress towards remedying the parental incapacity that

brought S.B., P.B., and R.B. into care. Thus, the orphans’ court’s termination

of Mother’s parental rights pursuant to § 2511(a)(2) is consistent with In re

D.C.D., supra.

      Ms. Spano, the OCY caseworker assigned to the family, testified that

during the pendency of the case, Mother lost the housing that she secured


                                    - 17 -
J-S06001-19


through the Your Way Home program. N.T., 8/3/18, at 225. Mother’s contact

with OCY was sporadic and she was difficult to reach by telephone. Id. at

228-29. To the extent OCY knew where Mother lived during that period, she

resided at a shelter. Id. at 226. Mother did not report any effort to find stable

housing. Id. At the time of the evidentiary hearing, Mother was living at the

Salvation Army, but with their assistance, she hoped to secure housing by

November 2018. N.T., 8/23/18, at 119, 131. The record does not reveal

whether she was successful.

      As it relates to employment, Mother sent OCY a picture of a certificate

that she received for completing a job-training program, and claimed to have

participated in a life-skills and employment program. N.T., 8/23/18, at 123-

25; N.T., 8/3/18, at 226. However, Mother provided no additional information

about her attempts to obtain employment and, as far as Ms. Spano was aware,

Mother never obtained employment.             N.T., 8/3/18, at 226. Without a

residence or employment, Mother did not demonstrate she could financially

provide for her children. Id.

      With respect to mental health services, OCY introduced Dr. Miksic’s

psychological evaluation report dated September 2017. The report outlined,

inter alia, Dr. Miksic’s recommendation that Mother participate in individual

therapy.     Id. at 227.    Mother never complied with the recommended

treatment.    Id. at 228.   Although Mother reported that she was in group

therapy, which she deemed sufficient, she did not document her progress in


                                     - 18 -
J-S06001-19


that treatment. N.T., 8/23/18, at 123-25; N.T., 8/3/18, at 227-28. Indeed,

Ms. Spano testified that Mother demonstrated no progress towards achieving

the FSP goals since September of 2017. N.T., 8/3/18, at 351.

      Similarly, Robert Gaskill, the caseworker who provided Mother with

reunification services through a third-party referral, noted that Mother

demonstrated limited compliance with the FSP.       Mr. Gaskill began working

with Mother in early July 2017, and closed his file August 23, 2017. N.T.,

8/1/18, at 130.    He attempted to concentrate on Mother’s mental health,

employment, and parenting. Id. at 132. During the evidentiary hearing, he

testified that, while Mother initially expressed interest in the programs that he

proposed, she was seldom steadfast and typically failed to follow through with

her commitment. Eventually, Mother refused to answer the door when Mr.

Gaskill arrived to provide services. Id.

      One example of Mother’s complacency related to the housing component

of the FSP. At the outset of his intervention, Mr. Gaskill provided Mother a list

of housing resources. Id. at 130-31. Mother made no effort to find housing,

and seemed unconcerned about her inability to pay her rent. Id. Ultimately,

she was evicted in August or September of 2017. Id. at 133.

      Dr. Miksic, the court-appointed psychologist, highlighted an example of

Mother’s indifference toward her children’s safety. He testified that Mother

blamed S.B. for OCY’s involvement with the family because the then nine-

year-old runaway reported D.T.’s alleged abuse to his therapist.         Mother


                                     - 19 -
J-S06001-19


opined that, had the child approached her about D.T.’s conduct, rather than

the authorities, she would have addressed it directly. Id. at 66. However,

Mother conceded to Dr. Miksic that D.T. regularly struck, choked, and

otherwise abused her children.9 Id. at 29. Nevertheless, Mother made the

children endure the abusive relationship with D.T. because she relied upon his

financial assistance. Id.

       The remainder of Dr. Miksic’s testimony focused upon the forensic

psychological/parenting evaluation and report dated September 2017.       Dr.

Miksic diagnosed Mother with dependent personality disorder, which he

summarized as being dependent on others rather than dependent on herself.

Id. at 36, 57. He further diagnosed Mother with adjustment disorder with

disturbance of emotions. Id. at 37. He opined that Mother’s parental capacity

had a poor prognosis, as she had not demonstrated the ability to alter her

attitudes and behavior in order to conform to the needs of her children. Id.

at 37-38. In sum, Dr. Miksic described Mother as having a highly inadequate

parenting capacity, which resulted in the children being exposed to trauma,

cycles of instability, and a lack of adequate resources or positive parental



____________________________________________


9 Mother testified that D.T. struck S.B. with a belt, kicked P.B. and grabbed
her hair. N.T., 8/23/18, at 140-43. D.T. not only struck the children out of
anger, but he also seized them by the neck and either elevated them of the
ground or forced them against a wall. Id. 140-44. In addition, Mother
described how D.T. would become angry with her and then threaten to throw
their son, then six–month-old R.B., out of the window. Id. at 142-43.


                                          - 20 -
J-S06001-19


modeling. Id. at 38. As it related to the prospect of visitations, Dr. Miksic

noted his hesitation to endorse Mother’s contact with the children without first

engaging in therapeutic preparation. Id. at 48.

      As the certified record demonstrates that Mother failed to make any

meaningful progress towards remedying the underlying incapacity, abuse, or

neglect that brought S.B., P.B., and R.B. into OCY’s care, we affirm the

orphans’ court’s determination that the agency established the statutory

grounds to terminate Mother’s parental rights pursuant to § 2511(a)(2).

Accordingly, we do not disturb it.

      Next, we address the orphans’ court’s needs and welfare analysis

pursuant to § 2511(b). While Mother does not directly assail the orphans’

court’s § 2511(b) analysis, she folds relevant arguments into her principal

contention concerning the suspension of her visitation rights. In this vein,

Mother argues:

            The court below makes the observation “with respect to
      [Mother], she also has not maintained a parental bond with any
      of her three children.[”] Later[,] the court concludes[,] “As a
      result, this [c]ourt concludes that [Mother] now has no healthy
      parental bond with any of the three children S.B., P.B., and R.B.,
      and has failed to do all that she reasonably could have done to
      recreate and promote such attachment with the children.”

            Simply stated[,] [Mother] has been denied access to her
      children by the [c]ourt and OCY. Whatever parental bond there
      was, was destroyed and could not be restored since [Mother] was
      not permitted any access to the children.

Mother’s brief at 9. (quoting the Orphans’ Court Opinion, 9/14/18, at 21). For

the following reasons, Mother’s argument fails.

                                     - 21 -
J-S06001-19


      While the focus in terminating parental rights under § 2511(a) is on the

parent, § 2511(b) concentrates on the child. See In re Adoption of C.L.G.,

956 A.2d 999, 1008 (Pa.Super. 2008) (en banc). In reviewing the evidence

in support of termination under § 2511(b), our Supreme Court has stated as

follows.

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
      of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In
      re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [620
A.2d 481, 485 (Pa. 1993)], this Court held that the determination
      of the child’s “needs and welfare” requires consideration of the
      emotional bonds between the parent and child. The “utmost
      attention” should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      When evaluating the parent-child bond, evidence of a parent’s abuse

and neglect is a relevant component of the analysis:

      [C]oncluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent . . . Nor
      are we of the opinion that the biological connection between [the
      parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent, to
      establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

                                    - 22 -
J-S06001-19



In re K.K.R.-S., 958 A.2d 529, 535 (Pa.Super. 2008) (internal citations and

quotation marks omitted).

      Thus, the court may emphasize the safety needs of the child. In re

K.Z.S., 946 A.2d 753, 763     (Pa.Super. 2008)      (affirming   involuntary

termination of parental rights, despite existence of some bond, where

placement with mother would be contrary to child’s best interests).           “[A]

parent’s basic constitutional right to the custody and rearing of . . . her child

is converted, upon the failure to fulfill . . . her parental duties, to the child’s

right to have proper parenting and fulfillment of [the child’s] potential in a

permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856

(Pa.Super. 2004) (internal citations omitted).

      Instantly, the orphans’ court concluded that the record supported

terminating Mother’s parental rights pursuant to § 2511(b), writing:

      With respect to [Mother], she also has not maintained a parental
      bond with any of her three children. As addressed above,
      [Mother] was denied even supervised visits with the children by
      [the j]uvenile [c]ourt. Had [Mother] cooperated with OCY, made
      progress on her other goals, demonstrated that she could be
      trusted to place the children’s safety first, and not lied to the
      [c]ourt, she would have been in a better position to advocate for
      resumption of visits with the children . . . . Unfortunately, she did
      not put herself in a strong position so that a request for visits
      might be favorably considered. As a result, this [c]ourt concludes
      that [Mother] now has no healthy parental bond with any of the
      three children, S.B., P.B., and R.B., and has failed to do all that
      she reasonably could have done to recreate and promote such
      attachment with the children.

Trial Court Opinion, 9/14/18, at 21.


                                       - 23 -
J-S06001-19



      The record supports the orphans’ court’s conclusion that termination of

Mother’s parental rights satisfies the needs and welfare of S.B., P.B., and R.B.

Preliminarily, the absence of any meaningful parent-child bonds in these cases

is a consequence of Mother’s failure to act. As previously noted, the juvenile

court suspended visitation based upon Mother’s in-court misrepresentations

and it declined to reinstate visitations following Mother’s disruptive outburst

during the ensuing permanency review hearing.           To the extent that the

juvenile court’s sanctions were draconian, Mother, who was represented by

counsel at every proceeding, neglected to appeal the propriety of those

decisions.     Moreover, when Mother asked OCY about possibly reinstating

visitation, the agency advised her to seek relief from the juvenile court who

imposed the restriction. Mother simply failed to act.

      Returning the focus of our discussion to the children, we observe that

S.B., P.B., and R.B. are thriving in Mother’s absence. Mother acknowledged

that she has not had personal contact with her children in eighteen months.

N.T., 8/23/18, at 132-33.          During the hearing, Mother described her

relationships with S.B. and P.B. prior to their placement as strained and

inseparable, respectively, and she noted that she missed the toddler R.B. Id.

at   133-34.      However,   Ms.    Spano’s    testimony   contradicts   Mother’s

characterization of the family prior to OCY’s intervention.       She observed

Mother as having a very chaotic parenting style where S.B. and P.B. had

behaviors that were problematic.        N.T., 8/3/18, at 231-33.     Ms. Spano

believed the children’s behavior turned 180 degrees while in the care of their

                                      - 24 -
J-S06001-19



pre-adoptive foster parents. Id. at 233-34, 238-41. Ms. Spano noted P.B.

and R.B. have resided in the same foster home since they were removed from

Mother’s care, and S.B. joined them in June 2017.       Id.   S.B. initially had

intense family-based services, but they have been decreased to more

moderate wrap-around services because of his improvement in the foster

home. Id. at 235. S.B. is very happy in the foster home, and his emotional

and developmental needs are satisfied. Id. at 237-38. He has no desire to

contact Mother. Id. P.B.’s behavior also improved, and Ms. Spano observed

a dramatic and positive change during her stay with the foster family. Id. at

236, 239-40. As it relates to the then-nearly-two-year-old R.B., Ms. Spano

noted that the toddler was talking, and that he looks to his pre-adoptive foster

parents for comfort. Id. at 238, 240-41.

      Dr. Miksic’s hesitation to recommend Mother’s reunification with the

children is telling. During the evidentiary hearing, Dr. Miksic opined that all

three of the children would likely need therapeutic preparation before they

had any contact with Mother. N.T., 8/1/18, at 48. He testified, “[W]hether

. . . any contact would be appropriate would be dependent upon any

therapeutic results or opinions about the children’s relationship with their

mother even before any meetings.” Id. Moreover, when specifically asked

whether he would recommend that the family participate in immediate

therapeutic preparation as a precursor to visitation, Dr. Miksic reasoned,

“Based on the information that I would have, I would not recommend contact.




                                     - 25 -
J-S06001-19



I would leave that opinion to the individuals who have been providing the care

and supervision to the children.” Id. at 49.

      All of the foregoing evidence confirms that S.B., P.B., and R.B. reside in

a loving home, with foster parents who care for the children and meet their

needs. While Mother may profess to love S.B., P.B., and R.B., a parent’s own

feelings of love and affection for a child, alone, will not preclude termination

of parental rights. In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010). As we

stated, a child’s life “simply cannot be put on hold in the hope that [a parent]

will summon the ability to handle the responsibilities of parenting.” Id. at

1125. Rather, “a parent’s basic constitutional right to the custody and rearing

of his child is converted, upon the failure to fulfill his or her parental duties,

to the child’s right to have proper parenting and fulfillment of his or her

potential in a permanent, healthy, safe environment.” In re B.,N.M., 856
A.2d 847, 856 (Pa.Super. 2004) (internal citations omitted).          The record

supports the orphans’ court’s conclusion that the termination of Mother’s

parental right satisfies the developmental, physical and emotional needs and

welfare of S.B., P.B., and R.B. pursuant to § 2511(b).

      Accordingly, we discern no abuse of discretion or error of law, and

conclude that the orphans’ court appropriately terminated Mother’s parental

rights under 23 Pa.C.S. § 2511(a)(2) and (b).

      Decrees affirmed.




                                     - 26 -
J-S06001-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/17/19




                          - 27 -